Citation Nr: 0415711	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

In his April 2002 Substantive Appeal, the veteran requested 
an RO hearing.  However, he failed to appear for a scheduled 
hearing in July 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Service connection is presently in effect for residuals 
of a cerebral vascular attack with right hemiparesis, 
evaluated as 60 percent disabling.

3.  The veteran does not suffer from the loss, or loss of 
use, of either lower extremity; the loss, or loss of use, of 
both hands; or blindness in both eyes, with 5/200 visual 
acuity or less.  


CONCLUSION OF LAW

The criteria for the grant of assistance in acquiring 
specially adapted housing or a home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a  (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in an April 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Board is aware that the appealed rating 
decision preceded the RO's April 2001 VCAA notice.  
Subsequent to that notice, however, the RO readjudicated the 
veteran's claim in a September 2003 Supplemental Statement of 
the Case.  Consequently, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent 
part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C.A. § 2101(b) may be issued to a veteran who is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  See 38 C.F.R. § 3.809a .

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the veteran's claim.  In this case, service connection is 
in effect for residuals of a cerebral vascular accident with 
right hemiparesis, currently evaluated as 60 percent 
disabling.  Also, a total disability rating based upon 
individual unemployability and due to a service-connected 
disability has been in effect since June 1987.

In this case, the veteran has reported that, since his stroke 
in 1982, he has had trouble with walking, standing, and 
talking.  Accordingly, he has expressed the need for adapting 
his home to make it more accessible.

While a February 2001 statement from Iotamo T. Saleapaga, 
M.D., indicates that the veteran had moderate to severe 
speech and language difficulty, hemianopsia, and moderate to 
severe right-sided weakness (with "significant" paralysis 
of the right side), this doctor also stated that the veteran 
only needed a cane for ambulation "[s]ometimes."  

A January 2003 VA examination revealed a marked right-sided 
limp, a tendency "to throw the right side forward to walk 
because of weakness affecting the right leg and right arm," 
and reduced strength on the right side.  However, while the 
examiner noted "loss of use of the right arm and right 
leg," he also stated that the veteran walked without a cane.

The veteran underwent a more thorough VA neurological 
examination in July 2003, during which he noted that he 
walked "better" with a cane but could walk without one.  He 
also reported that he was able to "manipulate" his right 
extremities so that they were at least partially usable.  
Finally, he stated that he did not have severe and 
unremitting pain of the extremities and that his speech, 
while still problematic, had improved.  

Upon examination, the examiner noted that the veteran still 
could not write with his right hand but could use that hand 
to tie his shoe.  The examiner stated that it was 
"possible" that the veteran could again learn to write with 
the right hand.  Right-sided sensation was diminished, but 
all right-sided muscle groups could be used and moved.  
Indeed, the examiner noted that the veteran walked better 
without a cane.  Continued speech disturbances were noted; 
the examiner, however, noted that the veteran's words were 
understandable when expressed slowly, and there was a 
question "as to how much of a problem at this point is 
organic."  In conclusion, the examiner noted that the 
veteran had to use his left arm for most functions, but the 
right arm could be used in a supporting fashion, such as with 
tying shoes.  By contrast, the functional limitations of the 
right leg were more minimal, and the leg was "not useless to 
where he must use crutches or a wheelchair."  The examiner 
recommended a new right foot drop brace and a further 
evaluation of the veteran's rehabilitative status.  

In this case, the applicable laws and regulations set forth 
specific criteria for the grant of entitlement to assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.  The Board is aware that the veteran 
continues to suffer functional limitations from his service-
connected stroke, particularly with regard to the right upper 
extremity.  The right lower extremity, however, has been 
shown to have relatively minimal functional limitations, and 
the veteran has demonstrated that he can walk without a cane.  
Even if the Board were to determine that the veteran has loss 
of use of the right hand, this disability, in and of itself, 
would not meet the criteria for the grant of entitlement to 
assistance in acquiring specially adapted housing without 
evidence of loss of use of one lower extremity.  Finally, 
there is no indication from the recent medical evidence that 
the veteran suffers from blindness, with 5/200 visual acuity 
or less.  

The veteran is entitled to compensation for the 
aforementioned service-connected disability, and the Board 
acknowledges that this disability has resulted in individual 
unemployability.  However, as noted above, the evidence does 
not reflect that the veteran experiences loss of use of the 
upper or lower extremities or blindness, due to a service-
connected disability, such as would warrant the grant of 
either assistance in acquiring specially adapted housing or a 
special home adaptation grant.  See 38 U.S.C.A. § 2101; 38 
C.F.R. §§ 3.809, 3.809a.  Therefore, the criteria for those 
benefits have not been met.


ORDER

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



